UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2054


JODIE LOVE,

                    Plaintiff - Appellant,

             v.

VIRGINIA PORT AUTHORITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:16-cv-00160-AWA-RJK)


Submitted: February 26, 2019                                 Decided: February 28, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jodie Love, Appellant Pro Se. Jimmy F. Robinson, Jr., James Clay Rollins, OGLETREE
DEAKINS NASH SMOAK & STEWART, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jodie Love appeals the district court’s order granting summary judgment to the

Virginia Port Authority on Love’s interference and retaliation claims under the Family

and Medical Leave Act, 29 U.S.C. §§ 2601-2654 (2012). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Love v. Va. Port Auth., No. 2:16-cv-00160-AWA-RLJ (E.D. Va., Aug. 10, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2